DETAILED ACTION
This Office Action is in response to Application filed on 21 September 2020.
Claims 1-30 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 10, 11, 13-15, 19-21, 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitigoi-Aron, U.S. Patent App. Pub. 2018/0181532 to “Pitigoi-Aron”.

Referring to claim 1, Pitigoi-Aron discloses a method for receiving, at a receiving device, data from a serial bus (See paragraph 0018). - A method for receiving data at a device coupled to a serial bus, comprising:
Pitigoi-Aron discloses data is encoded in transitions between signal states of the bus (See paragraph 0015). Pitigoi-Aron discloses the data encoded in symbols (See paragraphs 0055-0056). - receiving a sequence of symbols, each symbol being representative of signaling state of the serial bus;
Pitigoi-Aron discloses decoding the data from transitions between signaling states (See paragraph 0020). - decoding the data from transitions between pairs of symbols in the sequence of symbols;
Pitigoi-Aron discloses transmitting flow-control signal and signaling a error has occurred (See paragraphs 0007, 0047). - detecting an indicator of an error signaling window in signaling state of two wires of the serial bus, the indicator of the error signaling window corresponding to a prohibited combination of symbols or a delay in control signaling; and
Pitigoi-Aron discloses indicating a request by the receiving device to have data transmission over the serial bus terminated (See paragraph 0018). - signaling an error during the error signaling window when the error is detected in the sequence of symbols or in timing of the indicator of the error signaling window.

Referring to claim 3, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in 

Referring to claim 4, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in the transmission (See paragraphs 0047 and 0070). -  The method of claim 1, further comprising: detecting the error when the indicator of the error signaling window commences before a complete sequence of symbols is received.

Referring to claim 5, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in the transmission (See paragraphs 0047 and 0070). -  The method of claim 1, wherein the indicator of the error signaling window precedes the error signaling window by one or more symbol intervals.

Referring to claim 7, Pitigoi-Aron discloses the receiver device is a slave device and signaling the transmission to be terminated (See paragraph 0047). - The method of claim 1, wherein the device is configured to operate as a slave device, and wherein transmission of the data is terminated after signaling the error.

Referring 8, Pitigoi-Aron discloses the receiver device is a master device and signaling the transmission to be terminated (See paragraph 0047). - The method of claim 1, further comprising: operating the device as a bus master; and transmitting a signaling pattern configured to terminate transmission of the data after signaling the error.

Referring to claim 10, Pitigoi-Aron discloses signaling the transmission to be terminated (See paragraph 0047). - The method of claim 1, further comprising: detecting the indicator of the error signaling window when an early termination pattern is delayed.

Referring to claim 11, Pitigoi-Aron discloses an apparatus that employees a data communication bus (See paragraph 0051). - A data communication apparatus, comprising:
Pitigoi-Aron discloses a bus interface and the device coupled to a serial bus (See paragraphs 0018 and 0052). - a bus interface configured to couple the data communication apparatus to a serial bus;
Pitigoi-Aron discloses a phase differential mode encode configured to decode the data (See Pitigoi, paragraph 0025). Pitigoi-Aron discloses data is encoded in transitions between signal states of the bus (See paragraph 0015). Pitigoi-Aron discloses the data encoded in symbols (See paragraphs 0055-0056). - a phase-differential decoder configured to decode data from transitions between pairs of symbols in a sequence of symbols received from the serial bus, each symbol being representative of signaling state of the serial bus; and

Pitigoi-Aron discloses transmitting flow-control signal and signaling a error has occurred (See paragraphs 0007, 0047). - detect an indicator of an error signaling window in signaling state of two wires of the serial bus, the indicator of the error signaling window corresponding to a prohibited combination of symbols or a delay in control signaling; and
Pitigoi-Aron discloses indicating a request by the receiving device to have data transmission over the serial bus terminated (See paragraph 0018). - signal an error through the bus interface during the error signaling window when the error is detected in the sequence of symbols or in timing of the indicator of the error signaling window.

Referring to claim 13, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in the transmission (See paragraphs 0047 and 0070). - The data communication apparatus of claim 11, wherein the processor is further configured to: detect the error when the indicator of the error signaling window commences at an unexpected time or at an unexpected location in the sequence of symbols, wherein the data communication apparatus is preconfigured with an indication of expected time or location in the sequence of symbols of the error signaling window.

Referring to claim 14, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in 

Referring to claim 15, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in the transmission (See paragraphs 0047 and 0070). -  The data communication apparatus of claim 11, wherein the indicator of the error signaling window precedes the error signaling window by one or more symbol intervals.

Referring to claim 19, Pitigoi-Aron discloses the receiver device is a slave device and signaling the transmission to be terminated (See paragraph 0047). - The data communication apparatus of claim 11, wherein the data communication apparatus is configured to operate as a slave device, and wherein transmission of the data is terminated after signaling the error.

Referring to claim 20, Pitigoi-Aron discloses the receiver device is a master device and signaling the transmission to be terminated (See paragraph 0047). - The data communication apparatus of claim 11, wherein the processor is further configured to: operate the data communication apparatus as a bus master; and transmit a signaling pattern configured to terminate transmission of the data after signaling the error.

Referring to claim 21, Pitigoi-Aron discloses a method for transmitting, at a transmitting device, data over a serial bus (See paragraph 0008). -  A method for transmitting data from a device coupled to a serial bus, comprising:
Pitigoi-Aron discloses data is encoded in transitions between signal states of the bus (See paragraph 0015). Pitigoi-Aron discloses the data encoded in symbols (See paragraphs 0055-0056). - encoding the data in transitions between pairs of symbols in a sequence of symbols, each symbol defining signaling state of the serial bus;
Pitigoi-Aron discloses transmission of the symbols on the serial bus (See paragraphs 0055 and 0064). - transmitting the sequence of symbols over the serial bus;
Pitigoi-Aron discloses transmitting flow-control signal and signaling a error has occurred (See paragraphs 0007, 0047). - transmitting an indicator of an error signaling window in signaling state of two wires of the serial bus, the indicator of the error signaling window corresponding to a prohibited combination of symbols or a delay in control signaling;
Pitigoi-Aron discloses indicating a request by the receiving device to have data transmission over the serial bus terminated (See paragraph 0018). - receiving signaling in the error signaling window indicating an error in the sequence of symbols or an error in timing of the indicator of the error signaling window; and terminating transmission of the data when signaling indicating the error is received in the error signaling window.

Referring to claim 24, Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in the transmission (See paragraphs 0047 and 0070). - The method of claim 21, further 

Referring to claim 25, Pitigoi-Aron discloses signaling the transmission to be terminated (See paragraph 0047). - The method of claim 21, further comprising: generating the indicator of the error signaling window by delaying an early termination pattern.

Referring to claim 26, Pitigoi-Aron discloses an apparatus that employees a data communication bus (See paragraph 0051). - A data communication apparatus, comprising:
Pitigoi-Aron discloses a bus interface and the device coupled to a serial bus (See paragraphs 0018 and 0052). - a bus interface configured to couple the data communication apparatus to a serial bus;
Pitigoi-Aron discloses a phase differential mode encode configured to decode the data (See Pitigoi, paragraph 0025). Pitigoi-Aron discloses data is encoded in transitions between signal states of the bus (See paragraph 0015). Pitigoi-Aron discloses the data encoded in symbols (See paragraphs 0055-0056). - a phase-differential encoder configured to encode data in transitions between pairs of symbols in a sequence of symbols, each symbol defining signaling state of the serial bus; and
Pitigoi-Aron discloses the device has a processor (See paragraph 0052). - a processor configured to:
Pitigoi-Aron discloses transmitting flow-control signal and signaling a error has occurred (See paragraphs 0007, 0047). - transmit an indicator of an error signaling 
signaling;
Pitigoi-Aron discloses indicating a request by the receiving device to have data transmission over the serial bus terminated (See paragraph 0018). - receive signaling in the error signaling window indicating an error in the sequence of symbols or an error in timing of the indicator of the error signaling window; and terminate transmission of the data when signaling indicating the error is received in the error signaling window.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron in view of Litichever et al., U.S. Patent 2019/0385057, hereinafter referred to as “Litichever”.

Referring to claim 2, Pitigoi-Aron discloses all the limitations (See rejection of claim 1) except for The method of claim 1, wherein the error detected in the sequence 
Litichever discloses a CAN bus, that is a serial bus (See Litichever, paragraph 0067).  Litichever discloses the use of parity for transmissions (See Litichever, paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the serial bus receiving method of Pitigoi-Aron with the parity for transmissions on buses of Litichever.  This would have been obvious to do because the parity provides a method detecting errors that occur during transmissions (See Litichever, paragraph 0039).

Referring to claim 12, Pitigoi-Aron discloses all the limitations (See rejection of claim 11) except for The data communication apparatus of claim 11, wherein the error detected in the sequence of symbols comprises a parity error.  However, Pitigoi-Aron does disclose determining an error has occurred for data on the serial bus (See Pitigoi-Aron, paragraph 0047).
Litichever discloses a CAN bus, that is a serial bus (See Litichever, paragraph 0067).  Litichever discloses the use of parity for transmissions (See Litichever, paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the serial bus receiving method of Pitigoi-Aron with the parity for transmissions on buses of Litichever.  This would have been obvious to do .

Claims 6, 16, 18, 22, 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron, in view of Banin et al., U.S. Patent App. Pub. 2020/0212943, hereinafter referred to as “Banin”.

Referring to claim 6, Pitigoi-Aron discloses all the limitations (See rejection of claim 1) including Pitigoi-Aron discloses a phase differential mode encode configured to decode the data (See Pitigoi, paragraph 0025). - The method of claim 1, further comprising: decoding the data using a phase-differential decoder; and
Pitigoi-Aron does not disclose detecting the error in the sequence of symbols or in the timing of the indicator of the error signaling window using a detection circuit that operates independently of the phase-differential decoder.  However, Pitigoi-Aron does disclose determining an error has occurred for data on the serial bus (See Pitigoi-Aron, paragraph 0047).
	Banin discloses receiving a data signal for data communication (See Banin, paragraph 0002).  Banin discloses error detection circuitry that is separate from the receiver circuit (See Banin, Fig. 6d and paragraph 0526).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the serial bus receiving method of Pitigoi-Aron with the separate error detection circuitry of Banin.  This would have been obvious to do because it allows the receiver circuit to continue to receive data symbols while the error 

Referring to claim 16, Pitigoi-Aron discloses all the limitations (See rejection of claim 11) except for The data communication apparatus of claim 11, further comprising: a detection circuit configured to detect the error in the sequence of symbols or in the timing of the indicator of the error signaling window independently of the phase- differential decoder.  However, Pitigoi-Aron does disclose determining an error has occurred for data on the serial bus (See Pitigoi-Aron, paragraph 0047).
	Banin discloses receiving a data signal for data communication (See Banin, paragraph 0002).  Banin discloses error detection circuitry that is separate from the receiver circuit (See Banin, Fig. 6d and paragraph 0526).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the serial bus receiving method of Pitigoi-Aron with the separate error detection circuitry of Banin.  This would have been obvious to do because it allows the receiver circuit to continue to receive data symbols while the error detection circuit determines an error of any data symbol of the group (See Banin, paragraph 0516).

Referring to claim 18, Pitigoi-Aron and Banin disclose all the limitations (See rejection of claim 16) including Pitigoi-Aron discloses signaling the transmission to be terminated (See paragraph 0047). - The data communication apparatus of claim 16, 

Referring to claim 22, Pitigoi-Aron discloses all the limitations (See rejection of claim 21) including Pitigoi-Aron discloses a phase differential mode encode configured to decode the data (See Pitigoi, paragraph 0025). - The method of claim 21, further comprising: encoding the data using a phase-differential encoder; and
Pitigoi-Aron does not disclose generating the indicator of the error signaling window using a circuit that operates independently of the phase-differential encoder.  However, Pitigoi-Aron does disclose determining an error has occurred for data on the serial bus (See Pitigoi-Aron, paragraph 0047).
	Banin discloses receiving a data signal for data communication (See Banin, paragraph 0002).  Banin discloses error detection circuitry that is separate from the receiver circuit (See Banin, Fig. 6d and paragraph 0526).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the serial bus receiving method of Pitigoi-Aron with the separate error detection circuitry of Banin.  This would have been obvious to do because it allows the receiver circuit to continue to receive data symbols while the error detection circuit determines an error of any data symbol of the group (See Banin, paragraph 0516).

Referring to claim 27, Pitigoi-Aron discloses all the limitations (See rejection of claim 26) except for The data communication apparatus of claim 26, further comprising: 
	Banin discloses receiving a data signal for data communication (See Banin, paragraph 0002).  Banin discloses error detection circuitry that is separate from the receiver circuit (See Banin, Fig. 6d and paragraph 0526).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the serial bus receiving method of Pitigoi-Aron with the separate error detection circuitry of Banin.  This would have been obvious to do because it allows the receiver circuit to continue to receive data symbols while the error detection circuit determines an error of any data symbol of the group (See Banin, paragraph 0516).

Referring to claim 29, Pitigoi-Aron and Banin disclose all the limitations (See rejection of claim 27) including Pitigoi-Aron discloses signaling the transmission to be terminated (See paragraph 0047). - The data communication apparatus of claim 27, wherein the signaling circuit is further configured to: generate the indicator of the error signaling window by delaying an early termination pattern.

Referring to claim 30, Pitigoi-Aron and Banin disclose all the limitations (See rejection of claim 27) including Pitigoi-Aron discloses a flow-control pattern format and protocol that includes number of data words to be transmitted and detecting errors in .

Allowable Subject Matter
Claims 9, 17, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 7,975,201 to Whitby-Stevens et al.
- Symbol encoding for tolerance of errors
U.S. Patent App. Pub. 2016/0094336 to Schenzinger et al.
- Serial data transmission in error correction
U.S. Patent App. Pub. 2020/0349254 to Walthinsen et al.
- Abnormality detection from data received by a transceiver

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 25, 2022